14 Utah 2d 169 (1963)
380 P.2d 135
RELIABLE FURNITURE COMPANY, A UTAH CORPORATION, PLAINTIFF AND APPELLANT,
v.
FIDELITY AND GUARANTY INSURANCE UNDERWRITERS, INC., A CORPORATION, ET AL., DEFENDANTS AND RESPONDENTS.
No. 9774.
Supreme Court of Utah.
April 10, 1963.
Robert S. Spooner, Pete N. Vlahos, Ogden, for appellant.
John H. Snow, Skeen, Worsley, Snow & Christensen, Salt Lake City, for respondents.
HENRIOD, Chief Justice.
Appeal from a summary judgment in favor of defendant Fidelity. Affirmed with costs to Fidelity.
Fidelity paid a claim for loss by fire under an insurance policy, in the exact amount asked. Plaintiff asserts, however, that doing so, Fidelity colluded, through an adjuster jointly employed, with another carrier insuring against loss of business, to coerce plaintiff in accepting a sum it deemed insufficient for the latter coverage. Plaintiff accepted the amount it asked from Fidelity and also the amount offered by the insurer for loss of business.
We see nothing in the record justifying such accusation, or reflecting any incentive on the part of Fidelity so to collude.
Four depositions were urged for examination by this Court. Somehow two are here,  two not,  none of which was published or presented to the trial court. The two in our Court still are sealed.[1]
Under simple principles of appellate review, we cannot consider matters not in the record before the trial court, absence of which was made apparent on examination of the record filed with this Court.[2]
McDONOUGH, CALLISTER, CROCKETT and WADE, JJ., concur.
NOTES
[1]  Rosander v. Larsen, 14 Utah 2d 1, 376 P.2d 146.
[2]  Ibid.